Title: To James Madison from Isaac Cox Barnet, 24 December 1804
From: Barnet, Isaac Cox
To: Madison, James



Private
Sir,
Paris, 24th. December 1804.Rue de Varenne No. 463.
I have the honor to send you with this, a pacquet containing the “Moniteur” from October  th. to this day—being the continuation of those formerly sent, and for which General Armstrong has desired me to renew the Subscription for account of Government. I hope the collection of that paper, sent by Doct: Dorsey, got Safe to Washington.
Mr. Maclure and myself accompanied Col. Mercer & Mr. Cabell, on the 20th. inst., as far as Fontainebleau on their way to Italy. Col. Mercer’s mind being already much relieved from a considerable State of perturbation, by the prospect of a pleasant Journey to a more congenial temperature—gives us great hopes that he will recover perfect health.
So long as the Blocade of Havre continues, I see very little prospect of my gaining a Support for my family, and though I have already been importunate in calling your attention to me—I must now beg leave to add, sir, that if my Services here as Secretary of Legation could be agreeable to the President—I pray you to assure him, that as far as attachment to the interests of my Country, and honest views can give me a claim to that Situation, I should willingly accept it, or any other temporary appointment in France or Spain—if Such are to be made. Accept sir, the assurances of my respectful Sentiments and high esteem—
I. Cox Barnet
